DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s)  1-14  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-3, 5-7 and 11-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2019/0176888 in view of Sasaki et al. JP 2017024598
As to claim 1, Lee teaches an image processing device, comprising: a camera that is configured to be mounted on a vehicle, the camera being configured to capture an image around the vehicle; [abstract; figs. 1-2; ¶ 0031-0034] a marker detector that is configured to carry out an edge detection process on the image to detect corner markers on a front end of a parking frame; [abstract; figs. 1-14; ¶ 0031-0037] a provisional parking frame setting part that is configured to set a provisional parking frame based on the detected corner markers on the front end; [abstract; figs. 1-14; ¶ 0031-0037; ¶ 0046-0051] and a parking frame identifying part that is configured to identify the parking frame, [abstract; figs. 1-14; ¶ 0031-0037] wherein: the marker detector is configured to detect corner markers on a rear end of the parking frame in sidelines of the provisional parking frame; [abstract; figs. 1-14; ¶ 0031-0037; ¶ 0041-0051] and the parking frame identifying part is configured to identify the parking frame based on the detected corner markers on the front end and the detected corner markers on the rear end.  [abstract; figs. 1-14; ¶ 0031-0037; ¶ 0041-0051]
Lee does not explicitly teach the marker detector is configured to detect corner markers on a rear end of the parking frame in by carrying out the edge detection process in directions orthogonal to sidelines of the provisional parking frame along the sidelines.
Sasaki teaches the marker detector is configured to detect corner markers on a rear end of the parking frame in by carrying out the edge detection process in directions orthogonal to sidelines of the provisional parking frame along the sidelines. [figs. 9-17; ¶  0057-0061; ¶ 0064-0069; ¶ 0074-0082; ¶ 0085-0095; ¶ 0099-0116; ¶ 0118-0121; ¶ 0123-0130]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Sasaki with the teachings of Lee for the benefit of combining prior art elements of a known method to yield a predictable result of improved detection and identification.
As to claim 2, Lee (modified by Sasaki), modified by the motivation, teaches the limitations of claim 1. Lee teaches wherein the parking frame identifying part is configured to: set a rear-end line by connecting corners of two of the detected corner markers on the rear end; [figs. 1-14; ¶ 0034-0037; ¶ 0045-0057] set sidelines respectively extending from the corners of the two of the detected corner markers on the rear end, the sidelines being orthogonal to the rear end line; [figs. 1-14; ¶ 0034-0037; ¶ 0045-0057] set a front-end line by connecting corners of two of the detected corner markers on the front end; [figs. 1-14; ¶ 0034-0037; ¶ 0045-0057] and identify the parking frame based on the set rear-end line, the set sidelines, and the set front-end line. [abstract; figs. 1-14; ¶ 0031-0037; ¶ 0045-0057]
As to claim 3, Lee (modified by Sasaki), modified by the motivation, teaches the limitations of claim 1. Lee teaches wherein the marker detector is configured to determine a start point of the edge detection process by offsetting from an intersection between one of the sidelines of the provisional parking frame and a front-end line of the provisional parking frame toward a rear-end line of the provisional parking frame by a preset length along the one of the sidelines of the provisional parking frame. [abstract; figs. 1-14; ¶ 0034-0037; ¶ 0051-0075]
As to claim 5, Lee (modified by Sasaki), modified by the motivation, teaches an image processing method using an image around a vehicle captured by a vehicle-mounted camera, the image processing method comprising: detecting corner markers on a front end of a parking frame by carrying out an edge detection process on the image; [abstract; figs. 1-14; ¶ 0031-0037] setting a provisional parking frame based on the detected corner markers on the front end; [abstract; figs. 1-14; ¶ 0031-0037; ¶ 0046-0051] detecting corner markers on a rear end of the parking frame by carrying out the edge detection process in directions orthogonal to sidelines of the provisional parking frame along the sidelines; [abstract; figs. 1-14; ¶ 0031-0037; ¶ 0041-0051] and identifying the parking frame based on the detected corner markers on the front end and the detected corner markers on the rear end.  [abstract; figs. 1-14; ¶ 0031-0037; ¶ 0045-0057]
As to claim 6, Lee (modified by Sasaki), modified by the motivation, teaches the limitations of claim 5. Lee teaches setting a rear-end line by connecting corners of two of the detected corner markers on the rear end; [figs. 1-14; ¶ 0034-0037; ¶ 0045-0057] setting sidelines respectively extending from the corners of the two of the detected corner markers on the rear end, the sidelines being orthogonal to the rear- end line; [figs. 1-14; ¶ 0034-0037; ¶ 0045-0057] setting a front-end line by connecting corners of two of the detected corner markers on the front end; [figs. 1-14; ¶ 0034-0037; ¶ 0045-0057] and identifying the parking frame based on the set rear-end line, the set sidelines, and the set front-end line.  [abstract; figs. 1-14; ¶ 0031-0037; ¶ 0045-0057]
As to claim 7, Lee (modified by Sasaki), modified by the motivation, teaches the limitations of claim 5, further comprising: determining a start point of the edge detection process by offsetting from an intersection between one of the sidelines of the provisional parking frame and a front-end line of the provisional parking frame toward a rear-end line of the provisional parking frame by a preset length along the one of the sidelines of the provisional parking frame.  [abstract; figs. 1-14; ¶ 0034-0037; ¶ 0051-0075] 
As to claim 11, Lee (modified by Sasaki), modified by the motivation, teaches the limitations of claim 1. Sasaki teaches wherein the parking frame identifying part is configured to: define a rear-end line by connecting the corner markers on the rear end; [figs. 9-12; ¶ 0074-0082; ¶ 0088-0093] determine intersections between sidelines extending from the corner markers on the rear end in directions orthogonal to the rear-end line and a front-end line connecting the corner markers on the front end; [figs. 9-12; ¶ 0074-0082; ¶ 0088-0093] and identify the parking frame based on the rear-end line, a straight line connecting the determined intersections, and the sidelines extending from the corner markers on the rear end in directions orthogonal to the rear-end line. [figs. 9-12; ¶ 0074-0082; ¶ 0088-0093]
As to claim 12, Lee (modified by Sasaki), modified by the motivation, teaches the limitations of claim 5. Sasaki teaches wherein the identifying the parking frame comprises: defining a rear-end line by connecting the corner markers on the rear end; determining intersections between sidelines extending from the corner markers on the rear end in directions orthogonal to the rear-end line and a front-end line connecting the corner markers on the front end; and identifying the parking frame based on the rear-end line, a straight line connecting the determined intersections, and the sidelines extending from the corner markers on the rear end in directions orthogonal to the rear-end line.
As to claim 13, Lee (modified by Sasaki), modified by the motivation, teaches the limitations of claim 1. Lee teaches wherein the corner markers on the front end and the corner markers on the rear end are defined by two white lines crossing each other. [figs. 3a-d; figs. 5a-d; fig. 8c; fig. 9b]
As to claim 14, Lee (modified by Sasaki), modified by the motivation, teaches the limitations of claim 5. Lee teaches wherein the corner markers on the front end and the corner markers on the rear end are defined by two white lines crossing each other. [figs. 3a-d; figs. 5a-d; fig. 8c; fig. 9b]

Claims 4 and 8-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2019/0176888 in view of Ogata et al. US 2015/0310285.
As to claim 4, Lee (modified by Sasaki), modified by the motivation, teaches the limitations of claim 1. Lee does not explicitly teach wherein the marker detector is configured to verify two of the detected corner markers on the rear end based on at least one of following conditions (1) to (4), and wherein the parking frame identifying part is configured to identify the parking frame based on the two corner markers on the rear end verified by the marker detector, (1) A distance between the two corner markers on the rear end is within a predetermined first threshold value, (2) Each of a distance from a rear end of the vehicle to a first of the two corner markers on the rear end and a distance from the rear end of the vehicle to a second of the two corner markers on the rear end is within a predetermined second threshold value, (3) A difference between a first position of the first of the two corner markers on the rear end and a second position of the second of the two corner markers on the rear end in a vehicle width direction is within a predetermined third threshold value when the vehicle is assumed to be parked at the provisional parking frame; or (4) A difference between the first position of the first of the two corner markers on the rear end and the second position of the second of the two corner markers on the rear end in a vehicle longitudinal direction is within a predetermined fourth threshold value when the vehicle is assumed to be parked at the provisional parking frame.  
Ogata teaches wherein the marker detector is configured to verify two of the detected corner markers on the rear end based on at least one of following conditions (1) to (4), and wherein the parking frame identifying part is configured to identify the parking frame based on the two corner markers on the rear end verified by the marker detector, (1) A distance between the two corner markers on the rear end is within a predetermined first threshold value, (2) Each of a distance from a rear end of the vehicle to a first of the two corner markers on the rear end and a distance from the rear end of the vehicle to a second of the two corner markers on the rear end is within a predetermined second threshold value, (3) A difference between a first position of the first of the two corner markers on the rear end and a second position of the second of the two corner markers on the rear end in a vehicle width direction is within a predetermined third threshold value when the vehicle is assumed to be parked at the provisional parking frame; or (4) A difference between the first position of the first of the two corner markers on the rear end and the second position of the second of the two corner markers on the rear end in a vehicle longitudinal direction is within a predetermined fourth threshold value when the vehicle is assumed to be parked at the provisional parking frame.  [abstract; figs. 1-9; ¶ 0046-0057]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Ogata in order to improve the similar device (apparatus, method, or product) of Lee (modified by Sasaki) in the same way and yield the predictable result of improved accuracy and efficiency.
As to claim 8, Lee (modified by Sasaki), modified by the motivation, teaches the limitations of claim 5. Lee does not explicitly teach verifying two of the detected corner markers on the rear end based on at least one of following conditions (1) to (4); and identifying the parking frame based on the two corner markers on the verified rear end (1) A distance between the two corner markers on the rear end is within a predetermined first threshold value; (2) Each of a distance from a rear end of the vehicle to a first of the two corner markers on the rear end and a distance from the rear end of the vehicle to a second of the two corner markers on the rear end is within a predetermined second threshold value (3) A difference between a first position of the first of the two corner markers on the rear end and a second position of the second of the two corner markers on the rear end in a vehicle width direction is within a predetermined third threshold value when the vehicle is assumed to be parked at the provisional parking frame; or (4) A difference between the first position of the first of the two corner markers on the rear end and the second position of the second of the two corner markers on the rear end in a vehicle longitudinal direction is within a predetermined fourth threshold value when the vehicle is assumed to be parked at the provisional parking frame.   
Ogata teaches verifying two of the detected corner markers on the rear end based on at least one of following conditions (1) to (4); and identifying the parking frame based on the two corner markers on the verified rear end (1) A distance between the two corner markers on the rear end is within a predetermined first threshold value; (2) Each of a distance from a rear end of the vehicle to a first of the two corner markers on the rear end and a distance from the rear end of the vehicle to a second of the two corner markers on the rear end is within a predetermined second threshold value (3) A difference between a first position of the first of the two corner markers on the rear end and a second position of the second of the two corner markers on the rear end in a vehicle width direction is within a predetermined third threshold value when the vehicle is assumed to be parked at the provisional parking frame; or (4) A difference between the first position of the first of the two corner markers on the rear end and the second position of the second of the two corner markers on the rear end in a vehicle longitudinal direction is within a predetermined fourth threshold value when the vehicle is assumed to be parked at the provisional parking frame. [abstract; figs. 1-9; ¶ 0046-0057]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Ogata in order to improve the similar device (apparatus, method, or product) of Lee (modified by Sasaki), modified by the motivation, in the same way and yield the predictable result of improved accuracy and efficiency.
As to claim 9, Lee (modified by Sasaki), modified by the motivation, teaches the limitations of claim 1. 
Lee does not explicitly teach wherein the marker detector is configured to carry out the edge detection process from a position offset from the corner markers on the front end along the sidelines of the provisional parking frame by a preset length. 
Ogata teaches wherein the marker detector is configured to carry out the edge detection process from a position offset from the corner markers on the front end along the sidelines of the provisional parking frame by a preset length. [fig. 3; fig. 8; fig. 10; fig. 11; figs. 20-22; ¶ 0072-0081; ¶ 0183-0191]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Ogata in order to improve the similar device (apparatus, method, or product) of Lee (modified by Sasaki), modified by the motivation, in the same way and yield the predictable result of improved accuracy and efficiency.
As to claim 10, Lee (modified by Sasaki), modified by the motivation, teaches the limitations of claim 5. 
Lee does not explicitly teach wherein the edge detection process is carried out from a position offset from the corner markers on the front end along the sidelines of the provisional parking frame by a preset length.
Ogata teaches wherein the edge detection process is carried out from a position offset from the corner markers on the front end along the sidelines of the provisional parking frame by a preset length. [fig. 3; fig. 8; fig. 10; fig. 11; figs. 20-22; ¶ 0072-0081; ¶ 0183-0191]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Ogata in order to improve the similar device (apparatus, method, or product) of Lee (modified by Sasaki), modified by the motivation, in the same way and yield the predictable result of improved accuracy and efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNER N HOLDER/Primary Examiner, Art Unit 2483